 


110 HR 60 IH: To amend the Internal Revenue Code of 1986 to make permanent the deduction of State and local general sales taxes.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 60 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Baird (for himself, Mr. Brady of Texas, Mr. Cooper, Mr. Wamp, Mr. McDermott, Mr. Inslee, Mr. Dicks, Mr. Smith of Washington, Mr. Larsen of Washington, Mr. Reichert, Mr. Hastings of Washington, and Mrs. McMorris Rodgers) introduced the following bill; which was referred to the  Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to make permanent the deduction of State and local general sales taxes. 
 
 
1.Permanent extension of deduction of State and local general sales taxesSubparagraph (I) of section 164(b)(5) of the Internal Revenue Code of 1986, as amended by the Tax Relief and Health Care Act of 2006, is amended by striking , and before January 1, 2008.  
 
